Name: 93/341/EEC: Commission Decision of 13 May 1993 amending Decision 93/24/EEC and concerning additional garantees relating to Aujeszky's disease for pigs destined for regions free of the disease in France
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  regions of EU Member States;  health;  trade policy;  agricultural policy
 Date Published: 1993-06-05

 Avis juridique important|31993D034193/341/EEC: Commission Decision of 13 May 1993 amending Decision 93/24/EEC and concerning additional garantees relating to Aujeszky's disease for pigs destined for regions free of the disease in France Official Journal L 136 , 05/06/1993 P. 0047 - 0047COMMISSION DECISION of 13 May 1993 amending Decision 93/24/EEC and concerning additional garantees relating to Aujeszky's disease for pigs destined for regions free of the disease in France(93/341/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 92/102/EEC (2), and in particular Article 10 thereof, Whereas France considers that parts of its territory are free from Aujeszky's disease and has submitted supporting documentation to the Commission as provided for in Article 10 of Directive 64/432/EEC; Whereas an eradication programme for Aujeszky's disease was undertaken in these regions; Whereas the programme is regarded as having been successful in eradicating this disease from these regions of France; Whereas the authorities of France apply for national movement of pigs rules at least equivalent to those provided by the present Decision; Whereas these additional guarantees must not be requested from Member States or regions of Member States which are themselves regarded as free from Aujeszky's disease; Whereas Commission Decision 93/24/EEC (3) lays down additional guarantees relating to Aujeszky's disease for pigs destined for Member States or regions free of the disease and lists those regions in Annex I; Whereas those regions of France which are free of the disease should be added to Annex I of Decision 93/24/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following is added to Annex I of Decision 93/24/EEC: 'France: the departments of: Dordogne, Gironde, Landes, Lot-et-Garonne, PyrÃ ©nÃ ©es-Atlantiques, Ariege, Aveyron, Haute-Garonne, Gers, Lot, Hautes-PyrÃ ©nÃ ©es, Tarn and Tarn-et-Garonne.' Article 2 This Decision shall apply from 15 May 1993. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 May 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 355, 5. 12. 1992, p. 32. (3) OJ No L 16, 25. 1. 1993, p. 18.